Title: From Thomas Jefferson to James Madison, 16 May 1824
From: Jefferson, Thomas
To: Madison, James

Dear SirMonticello May 16. 24.You will see by the inclosed letter from mr Cabell that a project is in agitation respecting Wm & Mary College, which gives him much alarm. I communicate to you the letter, as he requests, and with it my answer, as shewing the point in which I view it. I will ask their return, when read, that I may be able to lodge my answer in Richmond before his arrival there.On the question of engaging a Medical professor, yourself, mr Cabell Genl Cocke and myself concurred in the affirmative. mr Johnson was in the negative. 4. being a majority of the whole board, I considered it as so decided, and gave the instruction accordingly. our agent sailed from N. York on the 8th inst. I did not consult Genl. Breckenridge or mr Loyall, because neither was acquainted with the previous proceedings on the subject, and their distance also, and the promptness of decision necessary did not give time. ever & affectionately yoursTh: Jefferson